Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-16-00464-CV

                        Omar Alonso GONZALES dba Alonso Diesel,
                                       Appellant

                                               v.

                           Luis GALVAN and Alamo Grading, LLC,
                                       Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2015CV04916
                        Honorable David J. Rodriguez, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF PROSECUTION.

       Costs of appeal are assessed against appellant.

       SIGNED November 23, 2016.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice